PER CURIAM:
Barry Earl Williams appeals the district court’s order dismissing his motion filed pursuant to Hazel-Atlas Glass Co. v. Hartford-Empire Co. 322 U.S. 238, 64 S.Ct. 997, 88 L.Ed. 1250 (1944). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Williams, No. CR-95-101 (E.D.Va. Dec. 10, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED